Citation Nr: 0002222	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  97-01 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for left ear hearing loss 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from July 1966 to July 1968.  
The veteran engaged in combat with the enemy.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a 1996 rating decision from the Los Angeles, 
California Department of Veterans Affairs (VA) Regional 
Office (RO), which denied entitlement to service connection 
for a left ear hearing loss disability.

The RO, in a rating decision dated May 1996, denied the 
veteran's application for service connection for a left ear 
hearing loss disability, for a compensable rating 
for residuals of malaria and for reopening a claim for a left 
leg/knee condition.  The veteran was notified of that 
decision by letter dated May 23, 1996.  

A Notice of Disagreement as to the issue of service 
connection for hearing loss was received in July 1996 and a 
Statement of the Case was issued in October 1996.  The RO 
accepted the veteran's timely filed substantive appeal, VA 
Form 9, received in April 1997, as a Notice of Disagreement 
as to the claim for an increased rating for residuals of 
malaria.  The RO issued a Supplemental Statement of the Case 
in August 1998, pertaining to issues of a compensable rating 
for residuals of malaria and reopening a claim for a left 
leg/knee condition.  The veteran failed to timely perfect his 
appeal and the rating decision became final as to those 
issues.  38 C.F.R. § 20.302 (1999).  

In the veteran's September 1999 statement in support of his 
claim, he claimed entitlement to service connection for a 
heart condition.  The RO did not adjudicate this issue.  As 
the issue has been neither procedurally developed nor 
certified for appellate review, the Board is referring it to 
the RO for initial consideration and appropriate action.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).  

In April 1997 the veteran submitted a copy of VA Form 10-10, 
which indicates that he is service connected for limited 
motion in the cervical spine (20 percent) and back strain 
(20 percent).  The claims file is negative for a rating 
decision showing that the RO granted service connection for 
those disabilities.  The RO notified the veteran, by letter 
dated May 1996, that the VA Form 10-10 is in error and that 
the veteran is not service connected for his cervical spine 
and back strain.  The veteran again raised this contention in 
the VA Form 9 received in April 1997.  The Board refers the 
matter to the RO for appropriate action.  

Although the veteran had indicated a desire for a hearing 
before the Board at the RO and in Washington, DC, those 
requests were prior to the submission of his substantive 
appeal on the hearing loss issue. In the substantive appeal 
he indicated that he did not want to appear before a member 
of the Board, thus withdrawing his hearing request.  


FINDING OF FACT

The claim of entitlement to service connection for a left ear 
hearing loss disability is not supported by competent 
evidence linking current hearing disability in the left ear, 
first documented many years after service, to service, 
including noise/combat exposure. 


CONCLUSION OF LAW

The claim of entitlement to service connection for a left ear 
hearing loss disability is not well grounded.  38 U.S.C.A. § 
5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran had active service from July 1966 to July 1968.  
The entry examination report, dated May 1966, indicates that 
the veteran's ears were normal and he denied a history of ear 
trouble and hearing loss on the accompanying medical history 
report.  The veteran underwent audiometric testing at that 
time.  The findings were listed as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT





LEFT
0
0
0

0


When these audiometric test results are converted from ASA to 
ISO units, the findings were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT





LEFT
15
10
10

5

The veteran further denied a history of ear trouble, running 
ears and hearing loss on the accompanying medical history 
report to the June 1968 separation examination.  Physical 
examination showed the veteran's ears were normal.  On the 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT





LEFT
10
15
10

10

The service medical records do not show complaints or 
treatment for any left ear injury or disease, including 
hearing problems.  

In his initial claim for VA disability benefits filed in 
1970, the veteran did not mention hearing loss. 

The veteran submitted post-service medical records that are 
dated from April 1986 to November 1991.  Treatment records 
dated in March 1986 note that he had had ear infections twice 
in 1980 with decreased hearing.  The evidence indicates that 
the veteran underwent a left tympanoplasty in 1980.  An April 
1986 letter from a treating physician notes that the veteran 
had a left ear hearing impairment of six years' duration.  
The records show that the veteran underwent a revision left 
tympanoplasty in July 1986 and further revision surgeries in 
April 1987 and October 1988 because of chronic left otitis 
media.  The diagnoses contained in these records include left 
ear hearing loss, tinnitus and chronic otitis media of the 
left ear.  These medical care providers did not relate the 
veteran's left ear problems to active service.  

The VA outpatient medical records dated from September 1996 
to April 1998 indicate that the veteran suffers from mixed 
hearing loss in the left ear, chronic tinnitus and chronic 
otitis media of the left ear.  

A VA audiological evaluation in January 1997 showed that pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT





LEFT
30
25
40
75
85

Speech audiometry revealed speech recognition ability of 100 
percent in the left ear.  

A VA audiological evaluation in April 1998 showed that pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT





LEFT
30
25
40
80
85

Speech audiometry revealed speech recognition ability of 100 
percent in the left ear.  The VA audiologist diagnosed 
moderate-to-profound, mixed left ear hearing loss and normal 
discrimination.  These findings show that the veteran 
continued to have a left ear hearing loss disability in 
accordance with 38 C.F.R. § 3.385 (1999).  The examiners did 
not relate the veteran's left ear problems to active service.



Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that "[A] person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. § 
5107(a); Carbino v. Gober, 10 Vet. App. 507 (1997); Anderson 
v. Brown, 9 Vet. App. 542, 545 (1996).

The Court has held that a well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West 1991).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and certain chronic 
organic diseases of the nervous system, such as sensorineural 
hearing loss, become manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such diseases shall be presumed to have been incurred in 
service, even though there is no evidence of such diseases 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 
(1999).  

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. § 3.304(d) (1999).  

The Court has held that that term "service-connection," as 
used in section 1154(b), refers to proof of incurrence or 
aggravation of a disease or injury in service, as opposed to 
the legal standard for establishing entitlement to payments 
for disability.  Medical nexus evidence and evidence of a 
current disability are still required to be submitted.  
Kessel v. West, No. 98-772, slip op. at 7 (U.S. Vet. App. 
Sept. 20, 1999) (en banc); see Clyburn v. West, 12 Vet. App. 
296, 303 (1999).  

The Court held that section 1154(b) necessarily focuses upon 
past combat service and, for this reason, it does not 
constitute a substitute for evidence of current disability, 
causal nexus between a combat service injury or disease and a 
current disability, or the continuation of symptoms 
subsequent to service.  Kessel, slip op. at 7.  The Court has 
held that section 1154(b) provides a benefit for a combat 
veteran in that it relaxes the evidentiary requirement 
regarding the service incurrence or aggravation of a disease 
or injury in service.  Beausoleil v. Brown, 8 Vet. App. 459, 
464 (1996).  For purposes of submitting a well-grounded 
claim, a combat veteran's statements, standing alone, will 
generally be sufficient to establish the service-incurrence 
element.  Nolen v. West, 12 Vet. App. 347, 350 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

For the purpose of applying VA regulations, impaired hearing 
will be considered a disability when the auditory threshold 
in any of the frequencies 500, 1,000, 2,000, 3,000 or 4,000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (1999).  

Analysis

The threshold question to be decided in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  "[A] person who submits a claim for benefits under a 
law administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Carbino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542, 545 (1996).  

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).   

The Board finds that the veteran has failed to establish a 
nexus between his current left ear hearing disability and 
service.  Service medical records do not reflect any 
complaints or findings of ear or hearing problems.  In fact, 
the audiometric evaluation at separation in 1968 shows that 
he did not have a hearing loss disability and he denied a 
history of ear problems and hearing loss.  Additionally, he 
did not mention hearing loss when he filled his initial claim 
for VA disability benefits.

The Board notes that the veteran has not alleged the onset of 
hearing loss during service within a year thereafter.  
Although the veteran's DD Form 214 shows he was awarded the 
Combat Infantryman Badge, the veteran does not allege that he 
sustained a left ear injury or hearing loss during his 
service in the Republic of Vietnam.  As stated previously, 
the Court has held that that term "service-connection," as 
used in section 1154(b), refers to proof of incurrence or 
aggravation of a disease or injury in service, as opposed to 
the legal standard for establishing entitlement to payments 
for disability.  Medical nexus evidence and evidence of a 
current disability are still required to be submitted.  
Kessel, slip op. at 7; Clyburn, 12 Vet. App. at 303.  

In the present case, the initial evidence of hearing loss is 
in the 1980s.  The veteran's treating physician noted in the 
April 1986 letter that the veteran had a left ear hearing 
impairment of six years' duration.  The remaining VA and 
private medical records dated since that time demonstrate 
that the veteran has a left ear hearing loss disability.  
38 C.F.R. § 3.385.  However, none of the examiners has 
rendered a medical opinion relating the veteran's current 
left ear hearing loss disability to any incident or event of 
active service, including noise/combat exposure.  

In the instant case, veteran has made no specific allegations 
regarding the origin of his left ear hearing disability.  The 
issue of whether his current left ear hearing loss disability 
is related to active service requires competent medical 
evidence.  As the veteran is not a medical professional, his 
statements cannot constitute competent medical evidence.  
There is no medical evidence showing hearing loss until many 
years after service and no medical evidence or opinion 
linking the current hearing disability to service.  

The Board notes that, generally speaking, lay persons are not 
competent to offer evidence that requires medical knowledge.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding 
that a witness must be competent in order for his statements 
or testimony to be probative as to the facts under 
consideration).  Absent competent evidence of a link between 
an in-service injury or disease and the current disability, 
the claim is not well grounded.  As the veteran's claim for 
service connection for a left ear hearing loss disability is 
not well grounded, the doctrine of reasonable doubt has no 
application to his case.  

The Court has held that if the appellant fails to submit a 
well-grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) 
(1999).

The Board further finds that the RO has advised the veteran 
of the evidence necessary to establish a well-grounded claim, 
and the veteran has not indicated the existence of any 
evidence that has not already been obtained that would well 
ground his claim.  38 U.S.C.A. § 5103(a) (West 1991); 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. 
Brown, , 126 F.3d 1464 (Fed. Cir. 1997).

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  


ORDER

Service connection for a left ear hearing loss disability is 
denied.






		
	JANE E. SHARP
	Member, Board of Veterans' Appeals


 

